UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1592


HERMAN LEE KNIGHT,

                Plaintiff - Appellant,

          v.

TYSON FOODS, INC.; ARCHIE GILLESPIE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:12-cv-00047-RJC-DCK)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Lee Knight, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman Lee Knight appeals the district court’s order

dismissing his Title VII employment discrimination action for

failure to timely file a charge of discrimination with the Equal

Employment Opportunity Commission.         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.          Knight v. Tyson Foods,

Inc., No. 3:12-cv-00047-RJC-DCK (W.D.N.C. Apr. 23, 2012).             We

dispense   with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    2